                                          Case 3:19-cv-01356-VC Document 116 Filed 05/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MON CHERI BRIDALS, LLC, et al.,                  Case No. 19-cv-01356-VC (TSH)
                                   8                    Plaintiffs,
                                                                                          DISCOVERY ORDER
                                   9             v.
                                                                                          Re: Dkt. No. 115
                                  10     CLOUDFLARE, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of a letter brief by Defendant Cloudflare concerning discovery

                                  14   disputes with non-party XMLShop d/b/a Counterfeit Technology. ECF No. 115. The Court

                                  15   orders XMLShop to file a response by May 14, 2021, and the Court orders Cloudflare to serve this

                                  16   order on XMLShop. If Cloudflare and XMLShop resolve their disputes, the Court orders them to

                                  17   file a statement informing the Court.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: May 10, 2021

                                  21
                                                                                                  THOMAS S. HIXSON
                                  22                                                              United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
